Order entered May 21, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01312-CV

                                CHAN IL PAK, Appellant

                                             V.

   AD VILLARAI, LLC, THE ASHLEY NICOLE WILLIAMS TRUST, VILLAS ON
  RAIFORD, LLC, AND VILLAS ON RAIFORD CARROLLTON SENIOR HOUSING,
                            LLC., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-06030

                                         ORDER
       Appellant Chan Il Pak’s May 17, 2018 motion for extension of time to file motion for

rehearing is GRANTED, and appellant’s motion for rehearing is due no later than May 29, 2018.


                                                    /s/   MOLLY FRANCIS
                                                          JUSTICE